DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Khademhosseini in US Patent 10278887 in view of Hilgeman in US Patent 2547265.
Regarding Claim 1, Khademhosseini teaches a support device comprising: a first u-shaped grasping section (140/110); a second u-shaped contacting section (150/160/145 at the bottom) coupled to the first grasping section and for contacting the ground, and a pushable button (132) which, when continually pushed, enables the device to compress and wherein when the button is not pushed, the device is not able to compress (if the button is released, the device will lock into the next available hole and stop its telescoping movement). Khademhosseini fails to teach a compression section. Hilgeman teaches a support device comprising: a first u-shaped grasping section (7/9/7); a second u-shaped contacting section (8/8) coupled to the first grasping section 
Regarding Claim 3, Khademhosseini teaches that the device is locked until the button is pushed. 
Regarding Claim 4, Khademhosseini teaches (see Hilgeman) that the compression section comprises one or more of a coil spring, a hydraulic shock absorber, an elastomer shock absorber and a stretchable cord. 
Regarding Claim 5, Khademhosseini, as modified, teaches that the device comprises a stabilizing base (145) at the second contacting section. 
Regarding Claim 6, Khademhosseini, as modified, teaches that the first grasping section and the second contacting section comprise u-shaped tubular members. 
Regarding Claim 7, Khademhosseini, as modified, teaches that the first grasping section surrounds an exterior of the second contacting section as the device compresses (see Fig. 10). 
Regarding Claim 8, Khademhosseini teaches a support system comprising: a. a body comprising: a u-shaped top section (140/110); and a u-shaped bottom section (150/160/145) coupled to the u-shaped top section, and a pushable button (132) which when continually pushed enables the body to compress and wherein when the button is not pushed, the device is not able to compress (if the button is released, the device will lock into the next available hole and stop its telescoping movement).  Khademhosseini is silent on the use of a compression section. Hilgeman teaches a support system including a compression section (11) between a u-shaped top section (7/9/7) and a u-shaped bottom section (8/8), wherein to move from a sitting position to a standing position, a user grasps the u-shaped top section and applies weight to the u-shaped top section to compress the body to move to a compressed body height and to keep upward pressure on the first u-shaped grasping section (the outward extending force of the compression section will inherently keep upward pressure on the first section as the device is compressed), which guides the user to shift forward, wherein then as the user moves from a sitting position to a standing position, the body decompresses to return to an original body height. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Khademhosseini by 
Regarding Claim 10, Khademhosseini, as modified, teaches that the body is locked until the button is pushed. 
Regarding Claim 11, Khademhosseini, as modified, teaches (see Hilgeman) that the compression section comprises one or more of a coil spring, a hydraulic shock absorber, an elastomer shock absorber and a stretchable cord. 
Regarding Claim 12, Khademhosseini, as modified, teaches that the device comprises a stabilizing base (145) at the second contacting section. 
Regarding Claim 13, Khademhosseini, as modified, teaches that the top section and the bottom section comprise u-shaped tubular members. 
Regarding Claim 14, Khademhosseini, as modified, teaches that the first top section surrounds an exterior of the bottom section as the device compresses (see Fig. 10). 
Claims 15, 16, and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hilgeman in US Patent 2547265 in view of Khademhosseini in US Patent 10278887.
Regarding Claims 15 and 18, Hilgeman, through the normal and customary use of the device, teaches a method of assisting a person moving from a sitting position to a standing position comprising: grasping a u-shaped top section (7/9/7) of a body of a supporting device; applying weight to the top section to compress the body to move to a compressed body height and to keep upward pressure on the first u-shaped grasping section (the outward extending 
Regarding Claim 16, Hilgeman, as modified, teaches that the decompression of the body aids the person in moving to a standing position. 
Regarding Claim 19, Hilgeman, as modified, teaches that the body compresses by one or more of a coil spring, a hydraulic shock absorber, an elastomer shock absorber and a stretchable cord. 
Regarding Claim 20, Hilgeman, as modified, teaches standing using the supporting device as a walking support. 
Regarding Claim 21, Hilgeman teaches a support device comprising: a first u-shaped tubular section (7/9/7) comprising a handle (14) for holding the 
Regarding Claim 22, Hilgeman, as modified, teaches that the first tubular section surrounds an exterior of the second tubular section as the device compresses (see Fig. 5). 
Regarding Claim 23, Hilgeman teaches a support device comprising: a top section comprising a first u-shaped tubular member (7/9/7); a bottom section (8/8) comprising a second u-shaped tubular member coupled to the first u-shaped tubular member, wherein together the top section and the bottom section form an oval-like body; and a compression section (11) between the first u-shaped tubular member and the second u-shaped tubular member, wherein the compression section enables the device to compress and decompress in order to assist a user as the user stands and walks and to compress from the uncompressed height to the compressed height while keeping upward pressure on the first u-shaped grasping section (the outward extending force of the compression section will inherently keep upward pressure on the first section as the device is compressed). Hilgeman is silent on the use of a button to enable the body to compress. Khademhosseini teaches a support device including a body with upper and lower sections, and further including a button (132) which when continually pushed enables the body to compress, wherein the body is locked until the button is pushed and wherein when the button is not pushed, the device is not able to compress (if the button is released, the device will lock into the next available hole and stop its telescoping movement). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hilgeman by adding a button as taught by Khademhosseini in order to provide an easier means for locking and unlocking the body sections.
Regarding Claim 24, Hilgeman, as modified, teaches that the first u-shaped tubular member surrounds an exterior of the second u-shaped tubular member as the device compresses (see Fig. 5).

Response to Arguments
Applicant's arguments filed 9/3/2021 have been fully considered but they are not persuasive.
With respect to the applicant’s arguments regarding the pushable button of the          Khademhosseini device, the disclosure of this device is clear on the inclusion and use of a pushable button 132. See Column 10, line 54. Additionally, if the button is not continually pushed, the device will lock in the next position along the telescopic range of movement. As the applicants themselves admit, “the button 132 of Khademhosseini … only enables to members of the crutches to move after the button is pushed [and] slides until it fits within another hole.” That is, without continuous pressure on the button, the telescopic members of the device will inherently lock and be unable to compress or extend. If the button is not pushed, the device cannot be compressed. 
Khademhosseini is not relied upon to teach the compression section and the feature of keeping upward pressure on the use when the device is compressed. 
Applicant's arguments with respect to the Hilgeman device do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Hilgeman plainly teaches a compression section .
In response to applicant's argument that the Khademhosseini and Hilgeman devices are used for walking but not for standing assistance, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480.  The examiner can normally be reached on M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636